Citation Nr: 1722391	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record. 

In October 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disability was not present in service or for years thereafter, and is not etiologically related to service.

2.  The Veteran's currently diagnosed headache disorder was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran's currently diagnosed headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
 ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Low Back Disability

The Veteran contends he has a currently diagnosed low back disability, which developed as a result of an in-service injury.  

A low back disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.

Service treatment records (STRs) reflect that in May 1960, the Veteran sought treatment for left lower quadrant pain after lifting a refrigerator.  The Veteran asserts that he has had low back pain since service and the in-service injury is the only time he has hurt his back.  He has a current diagnosis of chronic lumbar spine strain. 

The post-service medical evidence of record shows that the Veteran was diagnosed with a chronic lumbar spine strain many years after service.  He has reported that he received treatment for his back in 1966, when he was given pain medication, but the records of this treatment have been lost, and he was not seen again until 2003, when he received chiropractic care, which relieved his pain for days to weeks at a time, but it always returned with sore ache and stiffness.  See October 2016 VA examination report.  Private treatment records show that the Veteran has received chiropractic treatment for his low back since 2003.  See treatment records from Gentle Care Chiropractic and Summit Chiropractic.  He has also received VA treatment for chronic back pain since 2010.  See VA treatment records from the VA Medical Center in Portland, dated from May 2010 to October 2016.  However, the evidence does not indicate that the currently diagnosed lumbar spine disability is due to any event or incident of the Veteran's period of active duty.

There is no evidence otherwise linking the current low back disability to service.

The Veteran was afforded a VA examination for his lumbar spine in April 2010.  The examiner noted there was no review of the record as no record was provided.  The Veteran reported that he injured his lower back in service and he has had pain ever since.  The pain was described as a deep-seated ache, sometimes soreness, but always present.  The examiner diagnosed chronic lumbar spine strain, and opined that there was no evidence to indicate the disability was due to anything other than age-appropriate lumbar spine pain.  A September 2010 addendum opinion reflects that the claims file was reviewed; however, the examiner maintained that the Veteran's lumbar spine disorder was related to age and, therefore, not as least as likely as not related to service. 

At his July 2016 videoconference hearing, the Veteran reported that he did not report the low back pain at separation because he did not want to hinder his discharge.  He stated that he lived with the pain for years before seeking treatment from a private physician and chiropractor, as well as over-the-counter medications.  The Veteran noted that currently he has intermittent pain that sometimes lasts for days and he has had low back pain since service.

As noted in the October 2016 remand, the Board finds the April 2010 VA lumbar spine examination and September 2010 addendum opinion inadequate for rating purposes.  In this regard, the examiner's negative nexus opinion attributed the Veteran's chronic lumbar strain to age; however, the opinion did not address the Veteran's competent reports of continued pain since service, medical care and treatment for back pain for many years, or the fact that the Veteran has suffered no other injuries to his back other than the one in service.  

In accordance with the October 2016 remand directives, the Veteran was afforded another VA spine examination and opinion in October 2016.  This VA examiner also opined that the diagnosed lumbar strain was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering his opinion, the examiner noted that the Veteran was seen for his back in 1960, but not at the time of his discharge, and per the Veteran's report, again in 1967, at which time he was given pain medication.  He was not seen again for another 36 years, in 2003, when he received chiropractic care, which relieved his pain for days to weeks at a time.  The examiner noted that this was consistent with a chronic strain in 2003.  The examiner also noted that the Veteran had the opportunity to be seen for his back at discharge, but declined, and was not seen until six years later (1967), and had no problems working as a truck driver and being a full-time student from 1967-1971.  The examiner concluded that the fact that the Veteran has had treatment for his back for the last 10-13 years is consistent with the diagnosis of a chronic back disability; however, there is no evidence of record showing that the Veteran had any chronic back problems or limitations due to his back from the time he injured the back in service until 2003, and without any record of treatment or complaints or limitation on activity for 40 plus years after the in-service injury, there was no evidence of a link between the in-service injury and a chronic back disability.  The examiner also concluded that the fact that the Veteran has excellent posture and no abnormalities on examination other than age-expected stiffness weighs against finding a link between the in-service injury and a chronic back disability.
The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Therefore, the October 2016 examiner's finding that there was no chronic low back disability noted at the Veteran's discharge or for many years thereafter, is not enough, on its own, to deny the Veteran's claim.  However, the examiner also noted that the Veteran was able to work and attend school full-time, with no limitations due to his back from 1967-1971, which makes it unlikely that his in-service injury had led to a chronic low back disability.  He also noted that the Veteran's current symptoms and findings on examination are inconsistent with a low back disability that would result from the Veteran's in-service injury.  There is no contrary medical opinion of record.

In a May 2017 statement, the Veteran reported that he was not aware that medical treatment was available to him following service for injuries he incurred during service, and that he did seek medical care for the discomfort and pain he experienced following his discharge, related to his low back and headaches, when he realized it was available, in 2009.  Prior to that time, he claims he relied on self-medication with over-the-counter remedies.

The Veteran's report of a continuity of back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current low back disability, as it would require medical expertise to say that the current low back disability identified after service, is the result of an in-service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  38 C.F.R. § 3.159(a)(1), (2) (2016). 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a chronic low back disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is no competent evidence relating the Veteran's low back disability to any event in his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Headaches

The Veteran contends he has a currently diagnosed headache disorder, which developed as a result of an in-service injury.  

A headache disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.

The Veteran contends that service connection is warranted for headaches as a result of an in-service event.  Specifically, the Veteran reports that he was thrown from a jeep during field maneuvers and hit his head on a rock.  He states that afterwards he had severe headaches that lasted for quite some time, eventually tapering off to intermittent headaches.  

A July 1960 STR shows a transient headache during upper respiratory infection.  A September 1960 STR shows complaint of a transient headache after a rifle was fired close to the Veteran's right ear.  In July 1961, the Veteran reported falling and hitting his head.  The physician noted a contusion of the head.  The August 1961 separation physical shows the Veteran denied frequent or severe headaches.  

The post-service medical evidence of record shows that the Veteran was diagnosed with headaches many years after service.  In this regard, he denied head problems or headaches following his discharge until a chiropractor visit in July 2003.  Notes from the July 2003 chiropractor visit show headache, nonallopathic cervical lesions and neck spasm.  November 2003 chiropractor notes show the Veteran reported headaches began during the prior year (2002).  He was diagnosed with cervicogenic and tension headache.  However, the evidence does not indicate that the diagnosed headaches are due to any event or incident of the Veteran's period of active duty.

There is no evidence otherwise linking currently diagnosed headaches to service.
The Veteran was afforded a VA examination for his headaches in April 2010.  The diagnosis was tension headaches.  The Veteran reported that he developed headaches at least 30 years prior and that the headaches have continued to slowly worsen over time.  He reported that he was having 5 headaches per week, lasting anywhere from 1 hour to all day, sometimes into the next day.  The Veteran reported using over-the-counter anti-inflammatory medications, with mild relief of pain.  A cervical spine x-ray revealed degenerative disc disease from C3-C7 that is moderately severe, and facet joint osteoarthritis that is mild to moderate.  The impression was facet osteoarthritis and degenerative disc disease.  The examiner also diagnosed tension headaches, and determined that the cervical spine x-ray abnormalities would suggest there is as least as likely as not a contributory relationship between occipital tension headaches and the cervical condition.  The examiner went on to state that the Veteran's report of onset of headaches 30 years ago is still 20 years after his 1962 discharge and, therefore, would not coincide with injuries in service.  Lastly the examiner stated that changes in the spine likely occurred later in life and would not likely be related to falling and hitting his head without injury.  In a September 2010 addendum opinion, the examiner stated it was not at least as likely as not that the Veteran's current headache condition is in any way related to service. 

As noted in the October 2016 remand, the Board finds the April 2010 VA headache examination and September 2010 addendum opinion inadequate for rating purposes.  In this regard, the examiner stated that the Veteran's headaches began 30 years previously, 20 years after his discharge from service and, therefore, they were not related to service.  However, the examination report actually reflects that the Veteran reported the headaches began at least 30 years ago.  Furthermore, the Veteran has consistently reported throughout the appeal period that the headaches began in service, after hitting his head on a rock, and have continued since service.  
See December 2010 notice of disagreement, March 2011 statement in support of claim, and July 2016 hearing transcript.  Lastly, the examiner stated there was no evidence of continuity of symptoms in service or since service.  The Board notes that the Veteran has reported, and is competent to report, headache symptoms and treatment since he left the military.  

In accordance with the Board's October 2016 remand, the Veteran was afforded another VA examination in October 2016.  The diagnosis was tension headaches.  The examiner opined that the diagnosed headache disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the preponderance of the medical evidence does not support that the Veteran had chronic headaches after his in-service fall in July 1961.  The examiner also noted that STRs do not show any chronic headaches after the Veteran hit his head after his in-service fall, nor is there any objective medical evidence of serious head injury or traumatic brain injury.  The examiner also noted that the Veteran denied frequent and/or severe headaches subsequent to the in-service injury, in August 1961 and December 1961, and continued to deny chronic head problems through 2002.  Furthermore, at a November 2003 chiropractor visit, the Veteran reported that his headaches had begun the year before, which would have put their onset in 2002.  The examiner concluded that it is not medically plausible that headaches related to a head injury would only manifest decades later.  There is no contrary medical opinion of record.

The Board notes that service connection is possible for disabilities first identified after service. 38 C.F.R. § 3.303(d) (2016).  Therefore, the examiner's finding that the Veteran did not have chronic headaches for many years after his discharge from active service would not be enough, on its own, to deny the Veteran's claim.  However, the examiner also noted that the Veteran never actually reported headaches following his in-service fall, and that he denied headaches for decades following his in-service injury.  Furthermore, although he complained of headaches in 2003, he specifically reported that they had only begun a year earlier, in 2002, and he did not relate them at that time to any in-service injury.  Therefore, the Veteran himself has never alleged a connection between his post-service headaches and an injury in service during medical treatment.  It is only in connection with this claim for service connection that such a claim has been made.  

As noted above, in a May 2017 statement, the Veteran reported that he was not aware that medical treatment was available to him following service for injuries he incurred during service, and that he did seek medical care for the discomfort and pain he experienced following his discharge, related to his low back and headaches, when he realized it was available, in 2009.  Prior to that time, he claims he relied on self-medication with over-the-counter remedies.

Tension headaches are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of headaches during active military duty and continuing since service.  However, the Board finds that he is not competent to relate his symptomatology to his currently diagnosed headaches, as it would require medical expertise to say that the current headaches, identified many years after service, are the result of an in-service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his currently diagnosed headaches.  38 C.F.R. § 3.159(a)(1),(2) (2016). 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of headaches, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is no competent evidence relating the Veteran's currently diagnosed headaches to any event in his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a low back injury is denied.

Service connection for headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


